In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), dated October 11, 1990, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff has failed to meet her burden of establishing a prima facie case of "serious” injury as defined in Insurance Law § 5102 (d) (see, Zaffuto v Martorano, 161 AD2d 639). The *571plaintiff was able to return to work approximately two weeks after the accident. Although she complained, inter alia, of headaches and shoulder pain, these subjective complaints were insufficient to defeat the defendants’ motion. Moreover, there is no objective medical documentation to support the plaintiff’s claim of serious injury (see, Zaffuto v Martorano, supra). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.